DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Applicant’s submission of the Information Disclosure Statement filed 5/21/2020 has the U.S. Patent Application Number 14/585,505 as the application number and the corresponding filing date. U.S. Patent Application Number is the parent of the present application.  Examiner has considered the Information Disclosure Statement

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by Vosejpka et al., U.S. Pre Grant Publication 2014/0127412.

	Regarding claim 1,3, 9, 15 , Vosejpka discloses in paragraph 0039 a cement composition applied to at least one porous surface of a honeycomb substrate.  Paragraph 0040 discloses that the cement composition can be used to assemble multiple honeycombs to form a larger assembly.  Paragraph 0018 discloses that the cement composition comprises at least one inorganic binder and at least one inorganic filler.  Paragraph 0028 discloses a mixture of fibers and low aspect ratio inorganic filler may be present.  Paragraph 0024 discloses that the inorganic filler particles  [fluxing agent].  Examiner is corresponding the inorganic filler with Applicant’s fluxing agent.  Applicant’s claim 1 is not specific to the fluxing agent. Paragraph 0025 discloses that the inorganic filler particle may be in the form of fibers.  Paragraph 0022 discloses that the inorganic filler particles have a coefficient of thermal expansion that closely matches that of the honeycomb ceramic.  Paragraph 0036 discloses that the cement can include an organic binder such as methyl cellulose [thickening agent].  Examiner is corresponding the methyl cellulose to Applicant’s thickening agent  Paragraph 0044 discloses that the assembly is fired at a temperature of 1200 °C.

	Regarding claim 2, paragraph 0051 discloses that functional materials can be applied to the honeycomb before applying the cement composition.

	Regarding claim 4, paragraph 0025 discloses that the inorganic filler may be in the form of fibers having a length of 2 mm [1/16th of an inch]. Paragraph 0028 discloses a mixture of fibers and low aspect ratio inorganic filler may be present.

	Regarding claim 5, paragraph 0026 discloses useful inorganic fibers that include quartz (SiO2) fibers and alumna-silicate fibers. 

	Regarding claim 7, paragraph 0024 discloses that the inorganic filler particles can include boron carbide [fluxing agent].  

	Regarding claim 8, Example 3 discloses 3.5 parts of a fine particle size of 45% solids acrylic latex.  Examiner is corresponding the fine particle size of 45% solids acrylic latex as the fluxing agent.  Applicant’s claim 8 depends upon claim 1 which is not specific for the fluxing agent.

	Regarding claim 10,  Example 3 discloses 2.0 parts by weight of methyl cellulose.  Example 3 provides for 0.2 wt % of thickening agent [methyl cellulose].  Examiner is corresponding the methyl cellulose as Applicant’s claimed thickening agent.  Applicant’s claim 8 is dependent upon claim 1.  Claim 1 is not specific to the fluxing agent and thickening agent.

	Regarding claim 13, paragraphs 0015-0017 disclose that the substrate is a porous ceramic honeycomb [foam].


Claim 12 is rejected under 35 U.S.C. 102(a)(1) & (a) (2) as being anticipated by Vosejpka et al., U.S. Pre Grant Publication 2014/0127412, as evidenced by 3M™ Nextel™ Ceramic Fibers and Textiles Technical Reference Guide.

	Regarding claim 12, paragraph 0025 discloses that the inorganic filler particle may be in the form of fibers.  Paragraph 0026 discloses that the inorganic fibers can include Nextel 312 fibers. 3M™ Nextel™ Ceramic Fibers and Textiles Technical Reference Guide provides evidence that the Nextel 312 fibers are aluminum borosilicate fibers. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 16-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vosejpka et al., U.S. Pre Grant Publication 2014/0127412.

	Regarding claim 6, paragraph 0026 discloses inorganic fibers.  Vosejpka is silent to the amount of fibers present in the bonding material ranging from about 50 wt% to about 90 wt% [cement composition].  However, this is an optimizable feature.  Paragraph 0021 discloses that the inorganic filler particles retain their particulate nature.  Paragraph 0025 discloses that the inorganic filler can be in the form of fibers.  Paragraph 0010 discloses that Vosejpka looks to reduce the migration of binders into the cells of the honeycomb structure.  One of ordinary skill in the art before the effective filing date of the invention would optimize the amount of fibers in the cement composition of Vosejpka to about 50 wt% to about 90 wt% for the benefit of enhanced reduction of migration of binder into the honeycomb structure.

	Regarding claim 16, paragraph 0024 discloses that the inorganic filler particles can include boron carbide.  Examiner is corresponding the boron carbide as Applicant’s fluxing agent.  Vosejpka is silent to the amount of boron carbide in the cement composition [bonding material] being from about 0.05 wt% to about 1.0 wt%.  Paragraph 0010 discloses that Vosejpka looks to reduce the migration of binders into the cells of the honeycomb structure.  One of ordinary skill in the art before the effective filing date of the invention would optimize the amount of boron carbide [fluxing agent] in the cement composition of Vosejpka to about 0.05 wt% to about 1 wt% for the benefit of enhanced reduction of migration of binder into the honeycomb structure.

	Regarding claim 17, paragraph 0026 discloses useful inorganic fibers that include quartz (SiO2) fibers and alumna-silicate fibers. 

	Regarding claim 20, Example 3 discloses 2.0 parts by weight of methyl cellulose.  Example 3 provides for 0.2 wt % of thickening agent [methyl cellulose].  Examiner is corresponding the methyl cellulose as Applicant’s claimed thickening agent.  Applicant’s claim 8 is dependent upon claim 1.  Claim 1 is not specific to the fluxing agent and thickening agent.


  Claims 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vosejpka et al., U.S. Pre Grant Publication 2014/0127412, as evidenced by 3M™ Nextel™ Ceramic Fibers and Textiles Technical Reference Guide.

Regarding claim 11, paragraph 0026 discloses Nextel 312 fibers.  3M™ Nextel™ Ceramic Fibers and Textiles Technical Reference Guide provides evidence that the Nextel 312 fibers are aluminum borosilicate fibers. Applicant’s claim 11 recites less than about 0.01 wt% to about 5 wt% of lithium metaborate, which includes 0 wt%. Vosejpka is silent to the amount of fibers present in the bonding material ranging from about 50 wt% to about 90 wt% [cement composition].  However, this is an optimizable feature.  Paragraph 0021 discloses that the inorganic filler particles retain their particulate nature.  Paragraph 0025 discloses that the inorganic filler can be in the form of fibers. Paragraph 0022 discloses that the inorganic filler particles have a coefficient of thermal expansion that closely matches that of the honeycomb ceramic.  Paragraph 0030 discloses that the cement composition is present in a carrier liquid such as water [aqueous]. Paragraph 0010 discloses that Vosejpka looks to reduce the migration of binders into the cells of the honeycomb structure.  One of ordinary skill in the art before the effective filing date of the invention would optimize the amount of fibers in the cement composition of Vosejpka to about 50 wt% to about 90 wt% for the benefit of enhanced reduction of migration of binder into the honeycomb structure.

	Regarding claims 18-19, paragraph 0026 discloses Nextel 312 fibers.  3M™ Nextel™ Ceramic Fibers and Textiles Technical Reference Guide provides evidence that the Nextel 312 fibers are aluminum borosilicate fibers. Vosejpka is silent to the amount of fibers present in the bonding material ranging from about 50 wt% to about 90 wt% [cement composition].  However, this is an optimizable feature.  Paragraph 0021 discloses that the inorganic filler particles retain their particulate nature.  Paragraph 0025 discloses that the inorganic filler can be in the form of fibers. Paragraph 0022 discloses that the inorganic filler particles have a coefficient of thermal expansion that closely matches that of the honeycomb ceramic.  Paragraph 0010 discloses that Vosejpka looks to reduce the migration of binders into the cells of the honeycomb structure.  One of ordinary skill in the art before the effective filing date of the invention would optimize the amount of fibers in the cement composition of Vosejpka to about 50 wt% to about 90 wt% for the benefit of enhanced reduction of migration of binder into the honeycomb structure.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims a method for forming a cured ceramic as recited in claim 1, further wherein the bonding material consists of an aqueous admixture of from about 50 wt% to about 90 wt% of chopped aluminum borosilicate fibers having an average length of from about 1/16 of an inch to about ½ of an inch; from about 0.01 wt% to about 5 wt% of lithium metaborate; and from greater than about 0 wt% to about 10 wt% methyl cellulose.  The closest prior art, Vosejpka et al., U.S. Pre Grant Publication 2014/0127412, teaches a cement composition for bonding ceramic honeycomb substrates wherein the cement composition can include methyl cellulose and aluminum borosilicate fibers [Nextel 312] and sintering aids [fluxing agents].  Vosejpka fails to teach or suggest about 50 wt% to about 90 wt% of chopped aluminum borosilicate fibers having an average length of from about 1/16 of an inch to about ½ of an inch and from about 0.01 wt% to about 5 wt% of lithium metaborate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786